Citation Nr: 1216029	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-35 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for post-operative residuals of the left wrist.


REPRESENTATION

Veteran represented by:	Matthew C. Giannini, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from February 1953 to December 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  In February 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In October 2009, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran's left wrist disorder has not been shown to be a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment for his left radial fracture, nor does the evidence show that any additional disability was an event that was not reasonably foreseeable. 


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left wrist disorder as a result of treatment at a VA facility is not established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in February 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the February 2010 remand was to schedule a VA examination, and examinations were performed in May 2010 and July 2010.  Accordingly, the Board determines that the RO/AMC substantially complied with the Board's orders in the February 2010 remand.  

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was sent a VCAA notice in September 2006, prior to the initial unfavorable AOJ decision on VA benefits.  

The September 2006 VCAA notice informed the Veteran of the evidence necessary to establish entitlement to benefits under 38 U.S.C.A. § 1151, of how VA would assist in developing the claim, and his and VA's obligations in providing such evidence for consideration.  This letter also supplied information as to the substantiation of disability ratings and effective dates.  Thus, the Board finds that the letter was fully compliant with the VCAA with respect to the instant claim.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and obtaining a VA opinion.  The Veteran's VA treatment records, private treatment records, and the reports of May 2010 and July 2010 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examination, the Board notes that once VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, each examiner reviewed the claims file, noting relevant documents in post-service treatment, and examined the Veteran.  The May 2010 VA examiner determined that the opinion should be rendered by an orthopedist, and in July 2010, an orthopedist offered a negative opinion with regard to the fault of VA in the development of the Veteran's left wrist disorder.  The Board observes that the opinion provided reflected a review of the relevant evidence and addressed the various criteria of a claim under 38 U.S.C.A. § 1151.  There is nothing to suggest that the examiner's opinion is not sufficiently based on the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion for the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Merits

The Veteran claims entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of a nervous disorder that he contends resulted from treatment at a VA facility.  Specifically, he argues that he developed a disability of the left wrist as a result of surgery performed at a VA facility.  

Section 1151 of Title 38 of the United States Code was modified by section 422(a) of Public Law 104-204, 110 Stat. 2926  (1996), for all claims filed on or after October 1, 1997, to require not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable. VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2011). 

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board observes that VA treatment notes and imaging studies reveal the presence of degenerative joint disease in the left wrist.  A diagnosis of chronic left wrist tenosynovitis was also reported.  However, the competent evidence of record does not demonstrate that these disorders are due to fault or negligence on VA's part or were an unforeseeable consequence of VA treatment. 

The Board notes that VA treatment records from March 1998 reflect that the Veteran was observed to have swelling of the left forearm, hand, and fingers, and X-rays revealed a fracture of the left radius.  Treatment included closed reduction and pinning.  In October 1998, the Veteran underwent a proximal row carpectomy due to chronic pain and decreased grip strength in the left hand.  The operation report does not reflect any complications during recovery, and he was discharged two days later.  The discharge summary reports continued swelling and pain, albeit decreased, but no motor or sensory impairment.  X-rays from November 1998 show no changes since the surgery and continued good joint alignment. 

The Veteran was seen for a VA examination in May 2010, and after the examination the examiner referred the case to an orthopedist for an opinion.  The May 2010 VA examiner noted that the Veteran had sought treatment many times since October 1998 for left wrist pain.  He observed limited motion of the wrist, but documented March 2010 imaging that continued to show the post-surgical changes previously present and continued advancing radiocarpal arthritis.

The July 2010 VA examiner reviewed the claims and examined the Veteran, finding similar symptoms as reported by the previous examiner.  The examiner opined that the Veteran's treatment regarding his left wrist was appropriate, noting that the October 1998 operation report documents that the Veteran was advised of the risks, benefits, and alternatives to the procedure.  The examiner noted that an intra-operative fluoroscopic stress test performed in March 1998 had shown no evidence of ligament injury; nevertheless, the Veteran went on to develop radiocarpal arthritis.  Even so, the examiner stated that the advancing arthritis is a potential outcome of proximal row carpectomy.  Thus, the examiner indicated that the Veteran's treatment by VA was not careless, negligent, lacking of proper skill, or showing an error in judgment or similar instance of fault on VA's part in furnishing treatment.  Further, he related that the development of arthritis was a potential outcome, i.e., was an event reasonably foreseeable.   

Consequently, even though the record shows that the left wrist degenerative joint disease followed the Veteran's treatment in March 1998 and then October 1998, the competent evidence fails to show that the disorder was due to fault on VA's part or was not a reasonably foreseeable consequence.  The Board acknowledges the Veteran's statements, in particular his October 2009 testimony, with regard to his March 1998 injury and the time spent waiting for treatment and people involved; however, nothing in the record except his own statements suggests that such factors were out of the ordinary or representative of carelessness or fault on VA's part.  Therefore, absent any competent and probative evidence to the contrary, the Board finds that entitlement to service connection to benefits for a nervous disorder, pursuant to 38 U.S.C.A. § 1151 has not been established.  The claim is denied.




ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 for a left wrist disorder as a result of medical treatment furnished at a VA Medical Center (VAMC) is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


